Citation Nr: 1707355	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected thoracolumbar spine disability and associated service-connected right lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

S. Becker, Counsel









INTRODUCTION

The Veteran served on active duty from July 2003 to April 2004.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Among other things, the previously assigned 20 percent rating for the Veteran's service-connected thoracolumbar spine disability was continued therein.  He initiated an appeal of this determination.  In a May 2009 rating decision, the RO increased his rating to 40 percent effective May 6, 2009.  The Veteran thereafter perfected his appeal with respect to the period through May 5, 2009, and the period beginning on May 6, 2009.  AB v. Brown, 6 Vet. App. 35 (1993).

In a July 2012 decision, the Board denied an increased rating for each of these periods.  A separate 10 percent rating was granted for associated right L5 radiculopathy as of May 6, 2009, however.  (This decision curiously was not implemented until March 2015, when the RO recharacterized the disability in a rating decision as right lower extremity radiculopathy, and notice thereof was not sent to the Veteran until September 2015.)  A TDIU further was deemed part and parcel to the increased rating and added as an appellate issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was remanded for additional development.  Review of the claims file (which is now completely electronic, as all paper documentation has been scanned into this format) at this time reveals that adjudication of it still cannot proceed.  The Board accordingly REMANDS this issue again, after recharacterizing it for maximum clarity as discussed herein.


REMAND

The Veteran has been in receipt of a 100 percent rating for service-connected recurrent major depressive disorder effective since December 19, 2007.  Also noted at that time was that, even though no more disability compensation may be awarded in light of this rating, consideration still must be given to a TDIU due to other service-connected disabilities because special monthly compensation (SMC) may be awarded.  Bradley v. Peake, 22 Vet. App. 280 (2008) (resulting in the withdrawal of VAOPGCPREC 6-99).  SMC is payable when a Veteran has a single service-connected disability rated at 100 percent and separate service-connected disabilities involving different anatomical segments or bodily systems rated at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  

Other than recurrent major depressive disorder, the Veteran is service-connected only for his thoracolumbar spine disability and for the associated right lower extremity radiculopathy.  Of these two additional disabilities, the former was rated at 20 percent through May 5, 2009, and at 40 percent beginning May 6, 2009.  The latter has been rated at 10 percent beginning May 6, 2009.  The combined rating for these disabilities is 50 percent as of this date.  38 C.F.R. § 4.25 (2016).  Accordingly, the Veteran does not have separate service-connected disabilities rated at 60 percent or more, whether before this date or thereafter, unless he is awarded a TDIU based on them.  VA has a duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB, 6 Vet. App. at 35.  Here, this means undertaking consideration of a TDIU due to the two aforementioned disabilities.

While the further delay entailed by a second remand is regrettable, Board adjudication of the Veteran's claim of entitlement to a TDIU due to the service-connected thoracolumbar spine disability and the associated service-connected right lower extremity radiculopathy now would be premature.  Although the RO did complete some additional development, pursuant to the Board's July 2012 remand directive to undertake any that was necessary, it is insufficient.  Completing more additional development is the only way to ensure the Veteran is afforded every possible consideration as required.  Coupled with the duty to maximize his benefits, VA indeed also has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefit under consideration.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).  The RO indicated in a March 2015 supplemental statement of the case that VA treatment records through mid-February 2015 were considered.  Only those dated into mid-January 2015 are available, however.  Some of these are pertinent in that they concern the Veteran's thoracolumbar spine disability and associated right lower extremity radiculopathy.  Others which are pertinent dated more recently may exist.  A request or requests for them must be made.  The Veteran and his representative, if any, further must be notified if the request(s) is/are unsuccessful.  

Additionally, the Veteran indicated in his August 2008 TDIU application that he receives Social Security benefits for his service-connected disabilities, specified as both major depressive disorder and "lumbar spine."  The RO indicated that VA law and SSA law are different in a September 2008 rating decision.  VA indeed is not bound by SSA determinations.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, SSA records may still inform a VA determination.  A request or requests for them must be made, and he and his representative, if any, further must be notified if they request(s) is/are unsuccessful.  Doing so indeed is required when they appear pertinent like here.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  It also now is required even when they do not appear pertinent but are sufficiently identified by the claimant who desires they be obtained.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  

II.  Medical Examination and Opinion

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The Veteran's claim of entitlement to a TDIU hinges on whether he is unable to secure or follow a substantially gainful occupation due to his thoracolumbar spine disability and the associated right lower extremity radiculopathy, taking into account his education, training, and work experience.  38 C.F.R. § 4.16(a) (2016); Pederson v. McDonald, 27 Vet. App. 276 (2015).  VA examinations concerning them were conducted in March 2007 and May 2009.  They conveyed the Veteran's job history prior to service and that he has not been employed since his separation.  Occupational tasks he was and was not capable of due to the aforementioned disabilities were not addressed.  Any changes in this regard since May 2009, now over seven years ago, further are unknown because the other evidence is not on point.  Arrangements, in sum, must be made for an updated VA medical examination complete with a VA medical opinion that is on point.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from mid-January 2015 to present.  Associate all records received with his claims file.  Notify the Veteran and his representative, if any, of any lack of success regarding the aforementioned.  

2.  Also make as many requests as necessary to obtain the Veteran's SSA records.  This includes both the determination(s) finding him disabled as well as the treatment records and examinations upon which such decision(s) was(were) based.  Associate all records received with the claims file.  Notify the Veteran and his representative, if any, of any lack of success regarding the aforementioned.

3.  After completing all of the above records development, arrange for the Veteran to undergo a VA medical examination for his thoracolumbar spine disability and associated right lower extremity radiculopathy.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  

The examiner then shall opine in the report as to the occupational tasks the Veteran has and has not been capable of, considering the aforementioned disabilities only, since 2007.  A clear and fully articulated rationale (an understandable and thorough explanation) further shall be provided in support of this opinion.  As such, the examiner is advised that a discussion of specifics regarding types of work (sedentary, physical, etc.), accommodations that could be made, and limitations that would be faced would be particularly useful.  

4.  Lastly, readjudicate the issue of entitlement to a TDIU due to a service-connected thoracolumbar spine disability and associated service-connected right lower extremity radiculopathy.  Issue a rating decision if the determination made is wholly or partially favorable to him (in this case, address SMC as well).  If it is wholly or partially unfavorable to him, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to him and his representative, if any.  Allow them time to respond to a SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative should he appoint one, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) indeed are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2016).

